—Appeal by defendant from three judgments of the Supreme Court, Kings County, the first (Maraño, J., at plea; Tomei, J., at sentence) rendered November 2, 1983, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence, and the second and third (Coffinas, J.), both rendered November 2, 1983, convicting him of two counts *476of robbery in the first degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Having failed either to move to withdraw his pleas of guilty prior to imposition of sentences or to vacate the judgments pursuant to CPL 440.10, defendant has failed to preserve the sufficiency of the plea allocutions for appellate review (see, CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636; People v Carrisquello, 106 AD2d 513). Moreover, were we to review these issues in the interest of justice, vacatur of the pleas would not be required because the allocutions were sufficient (People v Harris, 61 NY2d 9; People v Carrisquello, supra) and because the defendant freely and completely admitted his guilt to the crimes charged (see, People v McGowen, 42 NY2d 905).
A review of the record further shows that defendant received the effective assistance of counsel within the meaning of the Federal and State Constitutions (Strickland v Washington, 466 US 668; People v Morris, 100 AD2d 630, affd 64 NY2d 803). Finally, the sentences imposed were not excessive (see, People v La Lande, 104 AD2d 1052; People v Nelson, 104 AD2d 1055; People v Kazepis, 101 AD2d 816). Mollen, P. J., Thompson, Bracken and O’Connor, JJ., concur.